Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	Claims 1-20 are the claims hereby under examination.
Information Disclosure Statement
The information disclosure statement has been considered by the examiner.
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 18 is objected to because of the following informalities: 
Claim 4 recites the limitation “wherein the device comprises at least four input pressure sensors” while claim 1 recites the limitation “device comprising: … one or more input pressure sensors.” It is unclear if the limitation “at least four input pressure sensors” is meant to further define the limitation of claim 1, or if the claim is introducing another independent set of “at least four” sensors which are different than the one of more input pressure sensors. If the applicant means to further define the range limitation of claim 1, then the examiner offers the following clarifying revision: “4. The device of claim 1, wherein the one or more input pressure sensors comprises at least four 
Claim 18 should be rewritten as follows or in a similar fashion: “18. The device of claim 1, wherein each component of the device and wires connecting the components together are incorporated into an article of clothing.“
As cited above from 35 U.S.C. 112(d), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. The claim as constructed above recites the narrowing limitation “An article of clothing” before containing the reference to a claim previously set forth. A more appropriate claim construction for a dependent claim of the same statutory category as its independent claim has been presented above.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “wherein the input pressure sensor can detect a puncture or tear of or in the sensor,” it is unclear how a pressure sensor can actively “determine” a physical state such as a puncture or tear. A sensor is capable of only outputting a value relative to perceived force. It is unclear whether or not the sensors have inherent processing capabilities or if the applicant is attempting to refer to new sensors that the applicant knows of but did not cite in the Information Disclosure Statement. The examiner was unable to find any sensors during search similar to the one described in the specification on page 11 (“Pressure sensors or other sensors designed to detect materials capable of puncturing or lacerating the feet may contain one or more sensitive layers that when partially or 
	Claim 13 recites the limitation “wherein the output device produces an audible alarm or a visible signal when the foot position is not level, not fully supported by a surface, is otherwise abnormal.” It is unclear whether all three limitations “not level,” “not fully supported by a surface,” and “is otherwise abnormal” are required to produce an audible alarm or a visible signal or if only of the three limitations is required. For the purpose of examination, only one of the limitations will be required to produce the audible alarm or visual signal. The examiner notes that the confusion will easily be mitigated with the insertion of either an “and” or “or” before the limitation “is otherwise abnormal.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oddsson (US 20050131317 A1).
Regarding Claim 1, Oddsson discloses a wearable device ([0007], feedback device worn in shin in Fig. 1), comprising:
one or more input pressure sensors that measure pressure ([0071], foot pressure sensor array 50 in Fig. 5 has at least one pressure sensor), one or more processors ([0071], microprocessor 54), and one or more output devices ([0071], vibrio-tactile array 52 worn on leg. In [0069] feedback device can be worn on thigh area of leg);
wherein the at least one input pressure sensor is positioned so that it is next to a preselected area of skin on the foot or ankle when the device is worn ([0071], an array of force sensing resistors (FSRs) 50 shown in the Fig. 5. The array places the sensors in a predetermined area), wherein the at least one output device is positioned so that it is next to a preselected area of skin on the thigh when the device is worn ([0069], stimulation array located adjacent to the skin of the thigh). 
However, Oddsson does not explicitly disclose a power source and wherein the power source, input sensor(s), processor(s), output device(s) and power source(s) are interconnected so that power is delivered to the input sensor(s), processor(s), and output device(s). A processor, a sensor array, and an vibrational output device each require a power source to function properly, therefore the device disclosed by Oddsson inherently has at least one power source (at least power source for each feature). Oddsson also discloses the following steps in [0071]: “Balance information from the array of force sensing resistors 50 is passed to a microprocessor data acquisition and processing subsystem 54. The subsystem 54 operates to convert the balance information it receives into stimulation control signals sent to a vibro-tactile array 52 located on one or more legs of the user.” It is apparent from these steps and Fig. 4’s depiction of wires connecting the features that the input sensor, the processor, and the output device are all in electrical connection and it would therefore be obvious to one having ordinary skill in the art to utilize one power source to provide power to all the components of the device to reduce the size of the device and reduce the burden on the user when changing power sources.
	Regarding Claim 3, Oddsson disclosed the device of claim 1 as described above, and wherein the device is configured to position the at least one input pressure sensor on the plantar surface of a foot ([0071], array of force sensing resistors (FSRs) 50 placeable under the soles of one or more feet of a user. The plantar surface is the underside of feet).
Regarding Claim 4, Oddsson discloses the device of claim 1 as described above, and wherein the device comprises at least four input pressure sensors ([0071], array of force sensing resistors (FSRs) 50 shown in Fig. 5 has at least 4 sensors) positioned to be adjacent to at least four different surfaces (See Fig. 5 none of the sensors overlap so each sensor is on a different surface. Because the foot can be considered one continuous surface, a “different surface” is interpreted as merely a different surface area) of the foot innervated by different nerves (Sensors are shown in Fig. 5 on each toe, each toe is innervated by a different nerve. “Different” is being interpreted broadly as “unique” which includes branches of the same nerve since each branch is “unique” from another branch).
Regarding Claim 6, Oddsson discloses the device of claim 1 as described above, and wherein the device comprises at least one input pressure sensor positioned to be adjacent to a surface innervated by the sural nerve (See annotated Fig. 5 produced below. Sensor marked “A” is located on a surface adjacent to the sural nerve which is present on the outside part of the back of the heel). 
Annotated Fig. 5:

    PNG
    media_image1.png
    321
    390
    media_image1.png
    Greyscale

	Regarding Claim 11, Oddsson discloses the device of claim 1 as described above, and further comprising at least one input sensor that detects conductance (conductance is the ability of a material to transmit current. [0071], “Balance information (Voltage information with an inherent electrical current) from the array of force sensing resistors 50 is passed to a microprocessor data acquisition and processing subsystem 54.” Because current is flowing between the sensors and the controller, the sensor has “detected” conductance implicitly by sending current).
	Regarding Claim 12, Oddsson discloses the device of claim 1 as described above, and further comprising at least one input sensor ([0072], bi-axial goniometer 64) that detects a foot position ([0072], provides information regarding detected ankle angle with regard to the angle of the user's foot to the corresponding lower leg. Ankle angle determines foot position relative to leg).
Regarding Claim 13, Oddsson discloses the device of claim 1 as described above, further comprising at least one input sensor ([0072], bi-axial goniometer 64) that detects a foot position ([0072], provides information regarding detected ankle angle with regard to the angle of the user's foot to the corresponding lower leg. Ankle angle determines foot position relative to leg) and wherein the output device produces an audible alarm ([0020], stimulators 14 may be of various types and provide various types of stimuli, including visual and auditory) or a visible signal when the foot position is not level, not fully supported by a surface, is otherwise abnormal ([0079], an estimated center of pressure 104 located towards the front of the user's foot (“abnormal”), and being relatively farther from the center of the user's foot (“abnormal”), may be represented to the user with a feedback device described above.).
Regarding Claim 14, Oddsson discloses the device of claim 1 as described above, and wherein the at least one output device provides a vibration or other tactile signal to the skin on the thigh ([0020], stimulators 14 may be of various types, and provide various types of stimuli, including vibratory. The stimulators 14 may be located on various parts of the body, including one or both legs or trunk of the user (“adjacent to the skin of the thigh” in [0069])).
Regarding Claim 15, Oddsson discloses the device of claim 1 as described above, and wherein the device is configured to place at least one of the output devices on an area of the thigh innervated by the lateral cutaneous nerve or femoral nerve (See annotated Fig. 4 produced below, feedback array has stimulating units located on the front back and both sides of the leg (shown on shin but described above as being located adjacent to the thigh). This arrangement on the thigh would place the sensor marked “1” in annotated Fig. 4 on the femoral nerve). 
Annotated Fig. 4:

    PNG
    media_image2.png
    322
    283
    media_image2.png
    Greyscale

See annotated Fig. 4 produced above, feedback array has stimulating units located on the front back and both sides of the leg (shown on shin but described above as being located adjacent to the thigh). This arrangement on the thigh would place the sensor marked “2” in annotated Fig. 4 on the posterior cutaneous nerve).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oddsson (US 20050131317 A1) as applied to claim 1 above, and further in view of Kanchan (US 20160338621 A1).
Regarding Claim 2, Oddsson discloses the device of claim 1 as described above. 
However, Oddsson does not disclose wherein the device is configured to position the at least one input pressure sensor on the dorsal surface of a foot. Kanchan teaches a wearable device ([0002], device wearable by a user) wherein a device ([0051], socks 40) is configured to position at least one input pressure sensor ([0051], one or more sensor packages 41) on the dorsal surface of a foot ([0051], sensor package 41 may be placed on the dorsal side of the foot). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the placement of the sensors as disclosed by Oddsson to be on the dorsal side of the foot as taught by Kanchan to measure movement data of the foot to plurality of sensors to achieve full foot mapping to enable orthotics producers to create custom foot beds for people in order to assist them in correcting their gait (Kanchan [0051]). One of ordinary skill in the art would recognize that the placement of the sensors on the foot is a mere design choice made to optimize the performance of the device to track specific areas. 
Claims 5, 7, 9-10, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oddsson (US 20050131317 A1) as applied to claim 1 above, and further in view of Esposito (US 20160367191 A1).

However, Oddsson does not disclose wherein the device comprises at least one input pressure sensor positioned to be adjacent to a surface innervated by the saphenous nerve. Esposito teaches a wearable device ([0002], sensor systems that may be associated with or incorporated in footwear) wherein a device ([0046], sock form factor shown in Fig. 1B) comprises at least one input pressure sensor ([0046], sensor band 20, sensor bands comprising resistive e-textile pressure sensitive material) positioned to be adjacent to a surface innervated by the saphenous nerve ([0046], One sensing region includes a region located in an upper, front foot region in the area of and below the ankle, extending laterally and medially in a band below the ankle area and across the back of the heel area. A part of the saphenous nerve is located within this region on the in-step). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing system as disclosed by Oddsson to include a sensor disposed over the saphenous nerve as taught by Esposito to properly determine all the forces acting on the foot during motion (Esposito [0044]). One of ordinary skill in the art would recognize that changing the placement of a sensor to cover the saphenous nerve would be a mere design choice that would be obvious to optimize the device to measure forces in specific locations. 
Regarding Claim 7, Oddsson discloses the device of claim 1 as described above, and wherein the input pressure sensors are positioned to be adjacent to skin surfaces innervated by the medial plantar nerve (see newly annotated Fig. 5 produced below, sensor labeled “MP“), the lateral plantar nerve (see annotated Fig. 5 below, sensor labeled “LP“), the sural nerve (see annotated Fig. 5 below, sensor labeled “SN“) and the tibial nerve (see annotated Fig. 5 below, sensor labeled “T“).
However, Oddsson does not explicitly disclose the device wherein the input sensors are positioned to be adjacent to skin surfaces innervated by the saphenous nerve. Esposito teaches a wearable device ([0002], sensor systems that may be associated with or incorporated in footwear) [0046], sock form factor shown in Fig. 1B) comprises at least one input pressure sensor ([0046], sensor band 20, sensor bands comprising resistive e-textile pressure sensitive material) positioned to be adjacent to a surface innervated by the saphenous nerve ([0046], One sensing region includes a region located in an upper, front foot region in the area of and below the ankle, extending laterally and medially in a band below the ankle area and across the back of the heel area. A part of the saphenous nerve is located within this region on the in-step). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing system as disclosed by Oddsson to include a sensor disposed over the saphenous nerve as taught by Esposito to properly determine all the forces acting on the foot during motion (Esposito [0044]). One of ordinary skill in the art would recognize that changing the placement of a sensor to cover the saphenous nerve would be a mere design choice that would be obvious to optimize the device to measure forces in specific locations.
Annotated Fig. 5:

    PNG
    media_image3.png
    463
    512
    media_image3.png
    Greyscale


However, Oddsson does not disclose the device further comprising at least one input sensor that detects temperature. Esposito teaches a wearable device ([0002], sensor systems that may be associated with or incorporated in footwear) comprising at least one input sensor that detects temperature ([0046], Additional sensors may be used in connection with socks, and other types of sensors, including heat sensors (e.g., thermocouples)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing system disclosed by Oddsson to include a temperature sensor as taught by Esposito to help monitor neuropathic and other degenerative conditions with the goal of alerting individual and/or medical service providers to sensed parameters that may indicate the worsening of a condition, lack of healing, and the like (Esposito [0003]). One having ordinary skill in the art would recognize that applying the known element of a temperature sensor taught by Esposito into the device disclosed by Oddsson would yield only the predictable result of allowing the device to also sense temperature.  
Regarding Claim 10, Oddsson discloses the device of claim 1. 
However, Oddsson does not disclose the device further comprising at least one input sensor that detects moisture. Esposito teaches a wearable device ([0002], sensor systems that may be associated with or incorporated in footwear) comprising at least one input sensor that detects moisture ([0046], Additional sensors may be used in connection with socks, and other types of sensors, including moisture sensors). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing system disclosed by Oddsson to include a temperature sensor as taught by Esposito to help monitor neuropathic and other degenerative conditions with the goal of alerting individual and/or medical service providers to sensed parameters that may indicate the worsening of a condition, lack of healing, and the like (Esposito [0003]). One having ordinary skill in the art would recognize that applying the known element of a moisture sensor 
	Regarding Claim 17, Oddsson disclosed the device of claim 1 as described above. 
	However, Oddsson does not disclose wherein the device comprises one or more pieces of a stretchable fabric that alone or in combination cover the foot, ankle and thigh. Esposito teaches a wearable device ([0002], sensor systems that may be associated with or incorporated in footwear) wherein the device comprises one or more pieces of a stretchable fabric that alone or in combination cover the foot, ankle and thigh ([0009], garments intended to be worn (directly or indirectly) against the skin of an individual, such as leggings, socks. A combination of leggings and socks would cover the foot, ankle, and thigh). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify that sensing system as disclosed by Oddsson to be incorporated into the garments as taught by Esposito to allow users to wear the sensor assemblies more comfortably (Esposito [0013]). One having ordinary skill in the art would recognize that incorporating the sensors disclosed by Oddsson into the garments taught by Esposito would yield only the predictable results of making the system more comfortable to wear and easier to use.
Regarding Claim 18, Oddsson disclosed the device of claim 1 as described above. 
	However, Oddsson does not disclose the device wherein each component of the device and wires connecting the components together are incorporated into an article of clothing. Esposito teaches a wearable device ([0002], sensor systems that may be associated with or incorporated in footwear) wherein components including pressure sensors ([0042], pressure sensors), associated wiring ([0048], conductive traces T) and controller ([0048], DED. DED having data storage, processing and/or analysis capabilities in [0021]) are incorporated into an article of clothing ([0042], systems incorporating pressure sensors, traces and terminals may be associated with a close-fitting garment or portion of a garment, such as a sock, a compression garment (sock, sleeve, band or the like), a shirt, belt, pants, or another type of garment or substrate). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify that sensing system as disclosed by Oddsson to be incorporated into the garments as taught by Esposito to allow users to wear the sensor assemblies more comfortably (Esposito [0013]). One having ordinary skill in the art would recognize that incorporating the sensors disclosed by Oddsson into the garments taught by Esposito would yield only the predictable results of making the system more comfortable to wear and easier to use.
	Regarding Claim 19, modified Oddsson teaches the device of claim 18 as described above, and Oddsson further discloses clothing the subject with the device (Shown in Fig. 4. Putting on the device is inherent to the disclosure of Oddsson because the device only functions properly to send accurate pressure values of the feet when it is worn by a subject) and activating it (device is considered active if it is reading values and sending information) to convey signals from the input sensor(s) to the output device(s) ([0022], the disclosed system reads balance information signals output from one or more sensors, and stores the values for subsequent processing. The disclosed system then operates to convert the stored sensor values into stimulation control values at step 30. The stimulation control values are then output at step 32).
	Regarding Claim 20, modified Oddsson teaches the method of claim 19 as described above, and Oddsson further discloses that the subject has diabetic neuropathy ([0067], Neuropathic patients often encounter sustained elevated pressures under parts of their feet that result in skin damage and the development of an ulcer. Consistent with the algorithm above, the disclosed system may operate such that signal processing subsystem transmits signals to the stimulators reflecting the time histories of pressures or forces impinging on individual transducers within a sensor array. The disclosure in [0004] specifically mentions diabetic neuropathy patients so it would be obvious that all references of neuropathy in the disclosure can also relate to diabetic neuropathy).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER H CONNOR/Examiner, Art Unit 3791    

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791